DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2022 has been entered.
Claims 1 – 20 have been presented for examination.  Claims 1 – 3, 8 – 10 and 15 – 17 are currently amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Rejections under 35 USC 101
Applicant’s amendments overcome the 101 rejection at Step 2A, Prong I.  More specifically, the “performing … by conducting a simulation … derived by a post-layout netlist ” step cannot practically be performed in the human mind in combination with a piece of paper.  Therefore, the 101 rejection is withdrawn. 

Response to Rejections under 35 USC 103
Applicant’s arguments have been fully considered, however the Office does not consider them to be persuasive.

Applicant argues: “In the Office Action, the Examiner alleged that HSPICE User's Guide teach deviations to threshold voltage can be added to an existing model; however, HSPICE User's Guide did not disclose a performance of a physical verification of a chip, taking the existing model into consideration, by conducting a simulation of transistor-level behavior to examine a chip performance derived by a post layout netlist. The secondary references, Khu and Kim, were used for teaching method does not require performing measurement to obtain a plurality of process parameters and the selected dimension comprises an aspect ratio of the transistor. They are not related to a performance of a physical verification of a chip.”

	Applicant arguments are not persuasive since the a performance of a physical verification of a chip, taking the existing model into consideration, by conducting a simulation of transistor-level behavior to examine a chip performance derived by a post-layout netlist are taught by HSPICE Users’ Guide (see Claim Rejections - 35 USC § 103).

Applicant argues: “Claim 8 is directed to a system for developing a statistical model for circuit simulation and claim 15 is directed to an article of manufacture. These two independent claims both include the above-mentioned features as claim 1. Claims 8 and 15 should be patentable over HSPICE User's Guide, Khu and Kim. The dependent claims set forth additional limitations not found in the prior art, and are also allowable based at least on their dependency from allowable independent claims 1, 8 and 15.”

	Applicant’s arguments are not persuasive based on the preceding remarks.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

With regard to claim 1 (and similarly for claim 8 and 16), it recites “developing … a selected dimension of a transistor”.  Examiner notes that there is merely disclosed “receiving” a selected dimension (see the instant application Paragraph 4), and there was previously recited “providing”.  Indeed, the disclosed “receiving”, the previously recited “providing”, and the fact that the developing is for a “selected dimension” all have in common that they are related to data entry.  Therefore there does not appear to be sufficient support for the newly recited “developing”, to the extent that it involves some analytical process beyond gathering data (i.e. inputting a selection such as in a drop down menu).  The limitation is interpreted for the prior art search and for the 101 rejection as analogous to “receiving”, or analogous to the previously recited “providing”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Synopsys “HSPICE® User Guide: Simulation and Analysis” (henceforth “HSPICE User’s Guide”) in view of Khu, K. et al. “Statistical Modeling for Monte Carlo Simulation using Hspice” (henceforth “Khu”), and further in view of Kim et al. “Design of a Low-Power CMOS LVDS I/O Interface Circuit” (henceforth “Kim”).  HSPICE User’s Guide, Khu and Kim are analogous art because they solve the same problem of simulating a circuit, and because they are in the same field of circuit modeling. 

With regard to claim 1, HSPICE User’s Guide teaches a method for developing a statistical model for circuit simulation, comprising: (HSPICE User’s Guide Page 901 deviations to threshold voltage can be added to an existing model, and Page 3 “Synopsys HSPICE is an optimizing analog circuit simulator”)
various desired steps performed with a processing device (HSPICE User’s Guide Page 33 – 34 desired simulations are performed on a server “Once you have started the client/server mode, which automatically checks out an HSPICE license, you can run simulations … Three commands start the HSPICE server, do simulations, and stop the server”)
receiving a corner model with at least one electrical parameter; (HSPICE User’s Guide Page 67 models representing different corner cases are read from a directory “you can create three copies of the file, to simulate fast, slow and typical corner cases. Each file contains different HSPICE transistor models, representing the different process corners.”, and Page 113 the iobuf.inc circuit model contains a Cload parameter (with an electrical parameter))
developing a selected dimension of a transistor, wherein the selected dimension comprises a ratio of the transistor; and (HSPICE User’s Guide Page 872 different device sizes can be represented by a different model card “MOSFET models for all device sizes by using an automatic model selector”, and Page 523 the nominal threshold voltage depends on the transistor X1 variables l and w whose values are explicitly provided 
    PNG
    media_image1.png
    588
    611
    media_image1.png
    Greyscale
, and Page 15 desired netlist values can be provided in a file “The input netlist file, <design>.sp, contains the design netlist. Optionally, it can also contain statements specifying the type of analysis to run, type of output desired, and what library to use.”, and Page 275-276 parameter values can be expressed as any desired algebraic expression 
    PNG
    media_image2.png
    196
    458
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    49
    455
    media_image3.png
    Greyscale
, and Page 74 the width of MOSFET MN can be any function of the W and L variables defined in the .MACRO line (dimension comprises a ratio) 
    PNG
    media_image4.png
    79
    360
    media_image4.png
    Greyscale
)
generating a statistical model of the selected dimension based on the at least one electrical parameter of the corner model (HSPICE User’s Guide Page 901 deviations to a desired model parameter (e.g. a  threshold voltage delvt0) can be added to an existing model, and Page 871 the deviations comprise random variables having a distribution, where it is noted that delvton depends on vtoncd which is defined as an absolute Gaussian and therefore delvton itself is a random variable having a shifted absolute Gaussian distribution)
performing a physical verification of a chip, taking the statistical model generated from the corner model into consideration, by conducting a simulation of transistor-level behavior to examine a chip performance derived by a post-layout netlist (HSPICE User’s Guide Page 621 a post-layout simulation is performed comprising extracted netlist parasitics (performing a physical verification by conducting a simulation to examine chip performance derived by a post-layout netlist) “In HSPICE, the post-layout simulation is similar to pre-layout simulation … You will need to replace the ideal .SUBCKT blocks from your original netlist with .SUBCKT blocks containing the extracted parasitics”, and Page 755 a transistor-level models can be utilized (transistor-level behavior) for a statistical analysis “The Verilog-A implementation in HSPICE supports a mixed design of Verilog-A descriptions and transistor-level SPICE netlists with a simple use model.  Most analysis features available in HSPACE are supported for Verilog-A based device, including … statistical analysis, and optimization”, and Page 8 parasitic parameter variations can be simulated using a Monte Carlo experiment (taking the statistical model into consideration) 
    PNG
    media_image5.png
    345
    548
    media_image5.png
    Greyscale
, and Page 82)

HSPICE User’s Guide does not appear to explicitly disclose: wherein the method does not require performing measurement to obtain a plurality of process parameters.

However Khu teaches:
receiving a corner model; (Khu Page 3 “In the case of MOSFETs, nominal values are captured in what is known as a “typical” library, while extreme process values are captured in 4 corner libraries called FF, SS, FS, and SF (referring to fast NMOS and PMOS, slow N and P, fast N/slow P, and slow P/fast N, respectively).”, and Page 4 “The following sections describe how to build a statistical model from vendor-provided corner models.”, and Page 5 the plotted value comprises a threshold voltage “For digital applications, the plots could be NMOS Ion vs. PMOS Ion, and NMOS Vt vs. PMOS Vt … These values can be read directly from the vendor’s corner model libraries.”)
the provided corner model does not require performing measurement to obtain a plurality of process parameters (Kim Abstract the library models are provided by a third-party (does not require measurement) “Foundries or library vendors normally provide at least 3 fixed corner models (for typical, fast, and slow cases).”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the statistical SPICE simulation of a transistor disclosed by HSPICE User’s Guide with the vendor-provided corner model of a transistor disclosed by Khu.  One of ordinary skill in the art would have been motivated to make this modification in order to generate a statistical model of a transistor from available data (Khu Page 9 “This paper presents a method to quickly generate a statistical model from data normally provided by the silicon vendor”)

HSPICE User’s Guide in view of Khu does not appear to explicitly disclose: the selected dimension comprises an aspect ratio of the transistor.

	However Kim teaches:
developing a selected dimension of a transistor, wherein the selected dimension comprises an aspect ratio of a transistor (Kim Page 1104 the width/length are used in an HSPICE simulation, where the width of the transistor can immediately be envisaged to be a function of a provided length and aspect ratio “To do so, we set the width-to-length ratio (W/L) of transistor M9, (W/L)M9, to 60 … All simulations are carried out with HSPICE”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the statistical SPICE simulation of a transistor using a corner model disclosed by HSPICE User’s Guide in view of Khu with specifying a transistor dimensions as an aspect ratio disclosed by Kim.  One of ordinary skill in the art would have been motivated to make this modification in order to provide desired electrical properties of the transistor (Kim Page 1104, Right “In this work, we set the bias current 80 μA for adquate margin and different VDS in the reference generator and tail current source. To do so, we set the width-to-length ratio (W/L) of transistor M9, (W/L)M9, to 60. Taking half the tail current, we set the aspect ratio of transistors M7 and M8, (W/L)M7, 8, to 30, respectively”)

With regard to claim 8, HSPICE User’s Guide teaches a system for developing a statistical model for circuit simulation, the system comprising: one or more processing units; wherein the one or more processing units are configured for: (HSPICE User’s Guide Page 30 “HSPICE can also take advantage of multiple cores and processors for simulations containing .ALTER cases, transient sweeps, and Monte Carlo analyses.”)
various desired steps performed with a processing device (HSPICE User’s Guide Page 33 – 34 desired simulations are performed on a server “Once you have started the client/server mode, which automatically checks out an HSPICE license, you can run simulations … Three commands start the HSPICE server, do simulations, and stop the server”)
receiving a corner model with at least one electrical parameter; (HSPICE User’s Guide Page 67 models representing different corner cases are read from a directory “you can create three copies of the file, to simulate fast, slow and typical corner cases. Each file contains different HSPICE transistor models, representing the different process corners.”, and Page 113 the iobuf.inc circuit model contains a Cload parameter (with an electrical parameter))
developing a selected dimension of a transistor, wherein the selected dimension comprises a ratio of the transistor; and (HSPICE User’s Guide Page 872 different device sizes can be represented by a different model card “MOSFET models for all device sizes by using an automatic model selector”, and Page 523 the nominal threshold voltage depends on the transistor X1 variables l and w whose values are explicitly provided 
    PNG
    media_image1.png
    588
    611
    media_image1.png
    Greyscale
, and Page 15 desired netlist values can be provided in a file “The input netlist file, <design>.sp, contains the design netlist. Optionally, it can also contain statements specifying the type of analysis to run, type of output desired, and what library to use.”, and Page 275-276 parameter values can be expressed as any desired algebraic expression 
    PNG
    media_image2.png
    196
    458
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    49
    455
    media_image3.png
    Greyscale
, and Page 74 the width of MOSFET MN can be any function of the W and L variables defined in the .MACRO line (dimension comprises a ratio) 
    PNG
    media_image4.png
    79
    360
    media_image4.png
    Greyscale
)
generating a statistical model of the selected dimension based on the at least one electrical parameter of the corner model (HSPICE User’s Guide Page 901 deviations to a desired model parameter (e.g. a  threshold voltage delvt0) can be added to an existing model, and Page 871 the deviations comprise random variables having a distribution, where it is noted that delvton depends on vtoncd which is defined as an absolute Gaussian and therefore delvton itself is a random variable having a shifted absolute Gaussian distribution)
performing a physical verification of a chip, taking the statistical model generated from the corner model into consideration, by conducting a simulation of transistor-level behavior to examine a chip performance derived by a post-layout netlist (HSPICE User’s Guide Page 621 a post-layout simulation is performed comprising extracted netlist parasitics (performing a physical verification by conducting a simulation to examine chip performance derived by a post-layout netlist) “In HSPICE, the post-layout simulation is similar to pre-layout simulation … You will need to replace the ideal .SUBCKT blocks from your original netlist with .SUBCKT blocks containing the extracted parasitics”, and Page 755 a transistor-level models can be utilized (transistor-level behavior) for a statistical analysis “The Verilog-A implementation in HSPICE supports a mixed design of Verilog-A descriptions and transistor-level SPICE netlists with a simple use model.  Most analysis features available in HSPACE are supported for Verilog-A based device, including … statistical analysis, and optimization”, and Page 8 parasitic parameter variations can be simulated using a Monte Carlo experiment (taking the statistical model into consideration) 
    PNG
    media_image5.png
    345
    548
    media_image5.png
    Greyscale
, and Page 82)

HSPICE User’s Guide does not appear to explicitly disclose: wherein the system does not require performing measurement to obtain a plurality of process parameters.

However Khu teaches:
receiving a corner model; (Khu Page 3 “In the case of MOSFETs, nominal values are captured in what is known as a “typical” library, while extreme process values are captured in 4 corner libraries called FF, SS, FS, and SF (referring to fast NMOS and PMOS, slow N and P, fast N/slow P, and slow P/fast N, respectively).”, and Page 4 “The following sections describe how to build a statistical model from vendor-provided corner models.”, and Page 5 the plotted value comprises a threshold voltage “For digital applications, the plots could be NMOS Ion vs. PMOS Ion, and NMOS Vt vs. PMOS Vt … These values can be read directly from the vendor’s corner model libraries.”)
receiving the corner model does not require performing measurement to obtain a plurality of process parameters (Kim Abstract the library models are provided by a third-party (does not require measurement) “Foundries or library vendors normally provide at least 3 fixed corner models (for typical, fast, and slow cases).”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the statistical SPICE simulation of a transistor disclosed by HSPICE User’s Guide with the vendor-provided corner model of a transistor disclosed by Khu.  One of ordinary skill in the art would have been motivated to make this modification in order to generate a statistical model of a transistor from available data (Khu Page 9 “This paper presents a method to quickly generate a statistical model from data normally provided by the silicon vendor”)

HSPICE User’s Guide in view of Khu does not appear to explicitly disclose: the selected dimension comprises an aspect ratio of the transistor.

	However Kim teaches:
developing a selected dimension of a transistor, wherein the selected dimension comprises an aspect ratio of a transistor  (Kim Page 1104 the width/length are used in an HSPICE simulation, where the width of the transistor can immediately be envisaged to be a function of a provided length and aspect ratio “To do so, we set the width-to-length ratio (W/L) of transistor M9, (W/L)M9, to 60 … All simulations are carried out with HSPICE”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the statistical SPICE simulation of a transistor using a corner model disclosed by HSPICE User’s Guide in view of Khu with specifying a transistor dimensions as an aspect ratio disclosed by Kim.  One of ordinary skill in the art would have been motivated to make this modification in order to provide desired electrical properties of the transistor (Kim Page 1104, Right “In this work, we set the bias current 80 μA for adquate margin and different VDS in the reference generator and tail current source. To do so, we set the width-to-length ratio (W/L) of transistor M9, (W/L)M9, to 60. Taking half the tail current, we set the aspect ratio of transistors M7 and M8, (W/L)M7, 8, to 30, respectively”)

With regard to claim 15, HSPICE User’s Guide teaches an article of manufacture, comprising: at least one non-transitory machine-readable storage medium having computer readable program code logic tangibly embodied therein to execute a machine instruction in a processing unit for developing a statistical model for a circuit simulation, wherein the computer readable program code logic, when executing, performs the following steps: (HSPICE User’s Guide Page 774-775 and ii HSPICE relies on input files, the Page 6 HSPICE relies on software code, and Page 30 “HSPICE can also take advantage of multiple cores and processors for simulations containing .ALTER cases, transient sweeps, and Monte Carlo analyses.”)
receiving a corner model with at least one electrical parameter (HSPICE User’s Guide Page 67 models representing different corner cases are read from a directory “you can create three copies of the file, to simulate fast, slow and typical corner cases. Each file contains different HSPICE transistor models, representing the different process corners.”, and Page 113 the iobuf.inc circuit model contains a Cload parameter (with an electrical parameter))
developing a selected dimension of a transistor, wherein the selected dimension comprises a ratio of the transistor; and (HSPICE User’s Guide Page 872 different device sizes can be represented by a different model card “MOSFET models for all device sizes by using an automatic model selector”, and Page 523 the nominal threshold voltage depends on the transistor X1 variables l and w whose values are explicitly provided 
    PNG
    media_image1.png
    588
    611
    media_image1.png
    Greyscale
, and Page 15 desired netlist values can be provided in a file “The input netlist file, <design>.sp, contains the design netlist. Optionally, it can also contain statements specifying the type of analysis to run, type of output desired, and what library to use.”, and Page 275-276 parameter values can be expressed as any desired algebraic expression 
    PNG
    media_image2.png
    196
    458
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    49
    455
    media_image3.png
    Greyscale
, and Page 74 the width of MOSFET MN can be any function of the W and L variables defined in the .MACRO line (dimension comprises a ratio) 
    PNG
    media_image4.png
    79
    360
    media_image4.png
    Greyscale
)
generating a statistical model of the selected dimension based on the at least one electrical parameter of the corner model (HSPICE User’s Guide Page 901 deviations to a desired model parameter (e.g. a  threshold voltage delvt0) can be added to an existing model, and Page 871 the deviations comprise random variables having a distribution, where it is noted that delvton depends on vtoncd which is defined as an absolute Gaussian and therefore delvton itself is a random variable having a shifted absolute Gaussian distribution)
performing a physical verification of a chip, taking the statistical model generated from the corner model into consideration, by conducting a simulation of transistor-level behavior to examine a chip performance derived by a post-layout netlist (HSPICE User’s Guide Page 621 a post-layout simulation is performed comprising extracted netlist parasitics (performing a physical verification by conducting a simulation to examine chip performance derived by a post-layout netlist) “In HSPICE, the post-layout simulation is similar to pre-layout simulation … You will need to replace the ideal .SUBCKT blocks from your original netlist with .SUBCKT blocks containing the extracted parasitics”, and Page 755 a transistor-level models can be utilized (transistor-level behavior) for a statistical analysis “The Verilog-A implementation in HSPICE supports a mixed design of Verilog-A descriptions and transistor-level SPICE netlists with a simple use model.  Most analysis features available in HSPACE are supported for Verilog-A based device, including … statistical analysis, and optimization”, and Page 8 parasitic parameter variations can be simulated using a Monte Carlo experiment (taking the statistical model into consideration) 
    PNG
    media_image5.png
    345
    548
    media_image5.png
    Greyscale
, and Page 82)

HSPICE User’s Guide does not appear to explicitly disclose:and wherein the computer readable program code logic does not method does not require performing measurement to obtain a plurality of process parameters.

However Khu teaches:
receiving a corner model; (Khu Page 3 “In the case of MOSFETs, nominal values are captured in what is known as a “typical” library, while extreme process values are captured in 4 corner libraries called FF, SS, FS, and SF (referring to fast NMOS and PMOS, slow N and P, fast N/slow P, and slow P/fast N, respectively).”, and Page 4 “The following sections describe how to build a statistical model from vendor-provided corner models.”, and Page 5 the plotted value comprises a threshold voltage “For digital applications, the plots could be NMOS Ion vs. PMOS Ion, and NMOS Vt vs. PMOS Vt … These values can be read directly from the vendor’s corner model libraries.”)
the received corner model does not require performing measurement to obtain a plurality of process parameters (Kim Abstract the library models are provided by a third-party (does not require measurement) “Foundries or library vendors normally provide at least 3 fixed corner models (for typical, fast, and slow cases).”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the statistical SPICE simulation of a transistor disclosed by HSPICE User’s Guide with the vendor-provided corner model of a transistor disclosed by Khu.  One of ordinary skill in the art would have been motivated to make this modification in order to generate a statistical model of a transistor from available data (Khu Page 9 “This paper presents a method to quickly generate a statistical model from data normally provided by the silicon vendor”)

HSPICE User’s Guide in view of Khu does not appear to explicitly disclose: the selected dimension comprises an aspect ratio of the transistor.

	However Kim teaches:
developing a selected dimension of a transistor, wherein the selected dimension comprises an aspect ratio of a transistor  (Kim Page 1104 the width/length are used in an HSPICE simulation, where the width of the transistor can immediately be envisaged to be a function of a provided length and aspect ratio “To do so, we set the width-to-length ratio (W/L) of transistor M9, (W/L)M9, to 60 … All simulations are carried out with HSPICE”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the statistical SPICE simulation of a transistor using a corner model disclosed by HSPICE User’s Guide in view of Khu with specifying a transistor dimensions as an aspect ratio disclosed by Kim.  One of ordinary skill in the art would have been motivated to make this modification in order to provide desired electrical properties of the transistor (Kim Page 1104, Right “In this work, we set the bias current 80 μA for adquate margin and different VDS in the reference generator and tail current source. To do so, we set the width-to-length ratio (W/L) of transistor M9, (W/L)M9, to 60. Taking half the tail current, we set the aspect ratio of transistors M7 and M8, (W/L)M7, 8, to 30, respectively”)

With regard to claim 2 and 9 and 16, HSPICE User’s Guide in view of Khu, and further in view of Kim teaches all the elements of the parent claim 1 and 8 and 15, and further teaches:
wherein the corner model includes a typical relationship between a value of the at least one electrical parameter and the selected dimension at a typical corner, the method further comprising: providing a typical value of the at least one electrical parameter by applying the selected dimension to the typical relationship; and (HSPICE User’s Guide Page 872 a TT model card for a transistor is specified and can be utilized in a non-Monte Carlo analysis using median values (a value at a typical corner), where the TT model comprises equations for the transistor parameters comprising typical threshold voltage and others (typical value of an electrical parameter), and Page 523 the nominal threshold voltage depends on the transistor X1 variables l and w whose values are explicitly provided)
providing a plurality of fake values by applying the typical value to a normal distribution, wherein the generation of the statistical model includes: generating the statistical model based on the typical value and the plurality of fake values (see Claim Interpretation) (HSPICE User’s Guide Page 548-549 Vth can vary randomly, and the variations used for Monte Carlo can be according to normal distribution 
    PNG
    media_image6.png
    143
    408
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    117
    464
    media_image7.png
    Greyscale
, and Page 873 the typical value can be set as the norm value “The basic premise of a Monte Carlo analysis is that you are going to parameterize one or more circuit variables, vary those values by a randomized amount from the norm and run HSPICE a pre-determined number of times”)

With regard to claim 3 and 10 and 17, HSPICE User’s Guide in view of Khu, and further in view of Kim teaches all the elements of the parent claim 2 and 9 and 16, and further teaches:
wherein the corner model further includes a first relationship between a value of the at least one electrical parameter and the selected dimension at a first corner, and a second relationship between a value of the at least one electrical parameter and the selected dimension at a second corner, the method further comprising: providing a first corner value by applying the selected dimension to the first relationship; and providing a second corner value by applying the selected dimension to the second relationship, wherein providing the plurality of fake values includes generating the plurality of fake values based on the typical value, the first corner value and the second corner value (HSPICE User’s Guide Table 106 and Page 869 values at the corners (providing a first/second corner value) are “sigma deviations” either above or below the typical value (first/second relationship) 
    PNG
    media_image8.png
    417
    479
    media_image8.png
    Greyscale
, and Page 871 the bounds on the deviation can be a specific multiple (e.g. 3) of the sigma (a value of the electrical parameter at a first/second corner), and the bounds on the absolute Gaussian distribution used in the Monte Carlo run to draw the voltage threshold deviation values are also a multiple of the sigma (generating fake values based on typical value and first/second corner value) (e.g. appear to be 1 sigma, see highlighted values) 
    PNG
    media_image9.png
    348
    491
    media_image9.png
    Greyscale
)

With regard to claim 4 and 11 and 18, HSPICE User’s Guide in view of Khu, and further in view of Kim teaches all the elements of the parent claim 3 and 10 and 17, and further teaches:
wherein the plurality of fake values are between the first corner value and the second corner value (HSPICE User’s Guide Page 871 the bounds on the absolute Gaussian distribution used in the Monte Carlo are also a multiple of the sigma)

With regards to claim 5 and 12 and 19, HSPICE User’s Guide in view of Khu, and further in view of Kim teaches all the elements of the parent claim 3 and 10 and 17, and further teaches:
setting the typical value as a center value of the normal distribution; setting the first corner value as an upper limit value of the normal distribution; and setting the second corner value as a lower limit value of the normal distribution, wherein providing the plurality of fake values includes generating the plurality of fake values based on the upper limit value, the lower limit value and the center value (HSPICE User’s Guide Page 871 the absolute Gaussian distributions for the voltage threshold deviation all have a mean value of 0 for Monte-Carlo analysis, therefore the center value of the overall threshold voltage distribution is the nominal value (typical value as a center value of the normal distribution), and the maximum voltage threshold deviations are a multiple of sigma a specified in the absolute Gaussian distribution (first/second corner value and upper/lower limit of the normal distribution), and the Monte Carlo runs draw voltage threshold deviations values from the absolute Gaussian distribution (generating fake values based on upper/lower/center value))

With regard to claim 6 and 13 and 20, HSPICE User’s Guide in view of Khu, and further in view of Kim teaches all the elements of the parent claim 5 and 12 and 19, and further teaches: 
receiving a predetermined quantity of the plurality of fake values, (HSPICE User’s Guide Page 874 number of Monte Carlo runs can be specified 
    PNG
    media_image10.png
    165
    270
    media_image10.png
    Greyscale
)
wherein providing the plurality of fake values includes generating the plurality of fake values based on the upper limit value, the lower limit value, the center value and the predetermined quantity (HSPICE User’s Guide Page 548-549 the variations used for Monte Carlo can be according to normal distribution (generating fake values based on the predetermined quantity), and Page 871 the voltage threshold deviations are defined using an absolute Gaussian distribution)

With regard to claim 7 and 14, HSPICE User’s Guide in view of Khu, and further in view of Kim teaches all the elements of the parent claim 3 and 10, and further teaches:
wherein the typical corner includes a typical-to-typical corner, the first corner includes a slow-to-slow corner, and the second corner includes a fast-to-fast corner (HSPICE User’s Guide Page 870 and Figure 217 the sigma bounds on the electrical parameter variation can correspond directly to SS/TT/FF corners 
    PNG
    media_image11.png
    321
    473
    media_image11.png
    Greyscale
, and Table 106 and Page 869 the voltage threshold for the NMOS decreases at the fast corner, and vice versa for the slow corner 
    PNG
    media_image8.png
    417
    479
    media_image8.png
    Greyscale
)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ockey et al. “Analysis of Manufacturability Factors for Analog CMOS ADC Building Blocks” teaches simulating a post-layout netlist at process corners in HSPICE
Allamraju et al. (US 2017/0046470) teaches generating a post-layout extracted netlist, and extreme corner models simulations which are run at extreme cases of Monte Carlo simulations.
Khalily et al. (US 2011/0040548) teaches a physics-based corner model of a MOSFET, and running Monte Carlo simulation on a post-layout netlist.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2148



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148